912 F.2d 196
UNITED STATES of America, Appellee,v.John Arney WHITE, Appellant.
No. 88-2750.
United States Court of Appeals,Eighth Circuit.
Aug. 1, 1990.Rehearing and Rehearing En Banc Denied Aug. 23, 1990.

Appeal from the United States District Court for the Eastern District of Missouri;  John F. Nangle, Judge.
Before LAY, Chief Judge, BOWMAN, and MAGILL, Circuit Judges.

ORDER

1
The panel opinion affirming White's sentence was filed on November 30, 1989.  890 F.2d 1033.    On December 27, 1989 the Court granted White's motion to stay consideration of his petition for rehearing with suggestion for rehearing en banc pending the decision of the Supreme Court of the United States in Taylor v. United States, --- U.S. ----, 110 S.Ct. 2143, 109 L.Ed.2d 607.    The decision of the Supreme Court in that case now has been issued.  See Taylor, --- U.S. ----, 110 S.Ct. 2143, 109 L.Ed.2d 607 (decided May 29, 1990).


2
As directed by this Court in its order of July 3, 1990, the parties have filed briefs on the application of the Taylor decision to White's enhanced sentence.  Having considered the arguments of the parties, we conclude that under Taylor White's sentence was properly enhanced under 18 U.S.C. Sec. 924(e) on the basis of his 1980, 1981, and 1982 convictions in Missouri for burglary second degree.  Taylor makes it clear that these burglary convictions are burglary offenses within the meaning of Sec. 924(e).


3
Accordingly, White's petition for rehearing by the panel is denied.ORDER DENYING PETITION FOR REHEARING AND SUGGESTION FOR

REHEARING EN BANC

4
Appellant's suggestion for rehearing en banc has been considered by the court and is denied by reason of the lack of a majority of the active judges voting to rehear the case en banc.